Case 4:21-cv-05025-RMP ECFNo.11 filed 05/04/21 PagelD.65 Page 1of1

AO 450 (Rev. 11/11) Judgment in a Civil Action

UNITED STATES DISTRICT COURT cecama-s
for the EATER TI RICT Ge WRG NESTON

Eastern District of Washington

May 04, 2021

 

KEVEN JAMES LEOPARD,
SEAN F. McAVOY, CLERK
)
Plaintiff )
¥: Civil Action No. 4:21-CV-5025-RMP
)

BENTON COUNTY CORRECTIONS.

 

Defendant
JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

 

 

 

01 the plaintiff (name) recover from the

defendant (name) the amount of
dollars ($ ), which includes prejudgment

interest at the rate of %, plus post judgment interest at the rate of % per annum, along with costs.

01 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)

 

 

 

y other: Plaintiff's Motion, ECF No. 8, is GRANTED and the Complaint is DISMISSED WITHOUT PREJUDICE.

This action was (check one):

1 tried by a jury with Judge presiding, and the jury has
rendered a verdict.

 

O tried by Judge without a jury and the above decision
was reached.

 

ao decided by Judge Rosanna Malouf Peterson

 

Date: 5/4/2021 CLERK OF COURT

SEAN F. McAVOY

 

s/ Courtney Piazza
(By) Deputy Clerk

 

Courtney Piazza
